Citation Nr: 1544121	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In the April 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing) before a Veterans Law Judge.  The record shows that the Veteran was scheduled for a November 2011 Travel Board hearing; however, the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In May 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants service connection for bilateral tinnitus, the Board finds this error to be harmless and there is no prejudice in proceeding with the issuance of a decision with respect to this issue at this time.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran's bilateral tinnitus began during service and has continued since service separation.    


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for bilateral tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for bilateral tinnitus.  Specifically, the Veteran contends that he currently experiences a constant, high-pitched ringing in both ears.  Moreover, the Veteran contends that he has experienced bilateral tinnitus continuously since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran experienced acoustic trauma during service.  The Veteran's DD Form 214 reflects that the Veteran served as a radio teletype operator.  In addition, the Veteran has consistently described loud noise exposure to automatic weapons and diesel generators.  See e.g., November 2006 VA Form 21-526, April 2007 VA Examination Report, July 2014 VA Examination Report.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current tinnitus disability.  The July 2014 VA examination report indicates that the Veteran reported bilateral, constant, high-pitched tinnitus.  In addition, the Veteran indicates that his tinnitus interferes with his daily life and ability to sleep.  See April 2007 VA Examination Report.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  As such, the Board finds that the evidence establishes that the Veteran has a current diagnosis of bilateral tinnitus.    

In addition, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus disability is related to active service.  The United States Court of Appeals for the Federal Circuit has recently held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. 258.  In this regard, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and that the Veteran has continually experienced tinnitus since service separation.  

An August 2004 VA treatment record reflects that the Veteran reported periodic bilateral tinnitus with onset during military service.  

Upon VA examination in April 2007, the Veteran reported constant, bilateral tinnitus that varied in loudness and pitch and interfered with his sleep.  The Veteran reported the onset of tinnitus as beginning during service, and identified exposure to weapons firing and diesel generators, as well as his service as a communications specialist.  The VA examiner noted that a VA treatment record dated in 2004 reflected the Veteran's contentions that tinnitus began during service; however, a VA treatment record dated in 1989 reflected that the Veteran denied tinnitus.  The VA examiner, having found that the Veteran's 1989 statement was more credible, opined that the Veteran's tinnitus was less likely than not the result of his military service.  

In February 2012, the Board remanded the Veteran's claim, in pertinent part, to obtain the 1989 VA treatment records referenced by the April 2007 VA examiner.  In a July 2012 Memorandum, the RO determined that the 1989 VA treatment records were unavailable.  In May 2014, the Board determined that a new VA examination was needed as the evidence relied upon by the April 2007 VA examiner, specifically the 1989 VA treatment record reflecting that the Veteran denied tinnitus, was unavailable for review and consideration by the Board.  

Upon VA examination in July 2014, the Veteran reported constant, bilateral, high-frequency tinnitus.  The Veteran reported the onset of his tinnitus as beginning during service, and identified exposure to automatic weapons, grenades, and diesel-powered generators, as well as his service as a mobile radio operator.  The VA examiner indicated that she was unable to provide an opinion as to the etiology of the Veteran's tinnitus without resorting to speculation.  Specifically, the VA examiner indicated that there was "no new evidence to support a claim for tinnitus."  The VA examiner noted that the Veteran denied occupational noise exposure, but indicated that VA treatment records dated in 2006 reflected that the Veteran worked as a handyman performing residential building renovations.  

The Veteran has indicated that the onset of his tinnitus began during service.  See August 2004 VA Treatment Record; April 2007 VA Examination Report; July 2014 VA Examination Report.  The Board finds the Veteran's statements to be credible lay evidence that his tinnitus symptoms began during service.  While the April 2007 VA examiner opined that the Veteran tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner based the opinion on a 1989 VA treatment record that has been determined to be unavailable for review and consideration by the Board.  Therefore, as the evidence available reflects competent and credible lay reports of tinnitus beginning during service, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. 258.  

The Veteran's credible lay contentions of in-service loud noise exposure and of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral tinnitus have been met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral tinnitus is granted. 


REMAND

The Board previously remanded the Veteran's claim of service connection for bilateral hearing loss in May 2014 for the purpose of affording the Veteran a new VA examination.  For the reasons discussed below, the Board finds that another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for bilateral hearing loss.  See 38 C.F.R. § 19.9 (2015).  

In the May 2014 Remand, the Board requested that the Veteran be afforded a new VA examination.  Following an audiological examination, the VA examiner was asked to provide an etiological opinion regarding the Veteran's bilateral hearing loss.  The VA examiner was also asked to specifically comment on the elevated pure tone threshold noted in the right ear at 4000 Hertz during the July 1968 audiological examination and on the Veteran's assertions that he has experienced bilateral hearing loss since service.  

The Veteran was afforded a VA examination in July 2014.  Following audiological examination, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of his military service.  As rationale, the VA examiner indicated that the Veteran's July 1968 audiological examination results were normal.  The VA examiner did not comment on the Veteran's assertions that he has experienced continuous symptoms of hearing loss since service separation.  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr, 21 Vet. App. 303.  Moreover, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268, 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  Specifically, the VA examiner did not discuss either the elevated pure tone threshold noted in July 1968 or the Veteran's lay contentions that he experienced hearing loss symptoms since service separation.  Instead, in providing rationale for her opinion, the VA examiner appeared to rely solely on a normal audiological examination results documented in July 1968.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in contrast to the July 2014 VA examiner's opinion, in the May 2014 Remand, the Board found that the results of the July 1968 audiological examination were not normal, specifically noting an elevated pure tone threshold documented at 4000 Hertz in the right ear.  The July 1968 United States Army Reserve audiological examination report documented a pure tone threshold of 35 decibels.  See Hensley, 5 Vet. App. at 157 (noting that in evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  While the July 1968 audiological findings do not reflect a hearing loss disability as defined by 38 C.F.R. § 3.385, they do reflect some degree of hearing impairment, as noted in the May 2014 Board Remand.  As the VA examiner's opinion is predicated on a finding of normal hearing two years after service discharge and the VA examiner did not comment, as requested, on the elevated pure tone threshold noted in July 1968 or the lay contentions of continuous symptoms since service, an addendum medical opinion is required in this case.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Stegall, 11 Vet. App. 268, 271.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should then refer the case to the VA examiner who conducted the July 2014 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current bilateral hearing loss.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in service or is otherwise etiologically related to active service?

In rendering the above opinion, the VA examiner should specifically comment on (i) the Veteran's in-service loud noise exposure as acknowledged by the Board, (ii) the elevated pure tone threshold noted at 4000 Hertz during the July 1968 United States Army Reserve audiological examination, which occurred two years following service separation, and (iii) the Veteran's assertions that he has experienced bilateral hearing loss since service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


